 
OUTSIDE DIRECTOR


Stock Option


Granted by


NORTHWEST BANCSHARES, INC.


under the


NORTHWEST BANCSHARES, INC.
2011 EQUITY INCENTIVE PLAN


This stock option agreement (“Option” or “Agreement”) is and shall be subject in
every respect to the provisions of the 2011 Equity Incentive Plan (the “Plan”)
of Northwest Bancshares, Inc. (the “Company”) which is incorporated herein by
reference and made a part hereof, subject to the provisions of this
Agreement.  A copy of the Plan has been provided to each person granted a stock
option pursuant to the Plan.  The holder of this Option (the “Participant”)
hereby accepts this Option, subject to all the terms and provisions of the Plan
and this Agreement, and agrees that all decisions under and interpretations of
the Plan and this Agreement by the Committee appointed to administer the Plan
(“Committee”) or the Board shall be final, binding and conclusive upon the
Participant and the Participant’s heirs, legal representatives, successors and
permitted assigns.  Except where the context otherwise requires, the term
“Company” shall include the parent and all present and future subsidiaries of
the Company as defined in Section 424(e) and 424(f) of the Internal Revenue Code
of 1986, as amended from time to time (the “Code”).  Capitalized terms used
herein but not defined shall have the same meaning as in the Plan.
 
1. 
Name of
Participant:                                                                                                                                                      

 
2. 
Date of
Grant:                                                                                                                                                                 

 
3.
Total number of shares of Company common stock that may be acquired pursuant to
this Option:
                                                                                                         
                        

(subject to adjustment pursuant to Section 10 below).
 
 
·
This is a Non-Qualified Option.

 
4.
Exercise price per
share:                                                                                                                                             

(subject to adjustment pursuant to Section 10 below)
 
5.
Expiration Date of
Option:                                                                                                                                            

 
6.
Vesting Schedule.  Except as otherwise provided in this Agreement, this Option
first becomes exercisable in accordance with the vesting schedule set forth
below.  This Option may not be exercised on or after the Option’s expiration
date.

 
 
 

--------------------------------------------------------------------------------

 
 
Date
 
Vested Portion of Award
              10%       20%       30%       40%       50%       60%       70%  
    80%       90%       100%  

 
7.
Exercise Procedure.

 
This Option shall be exercised in whole or in part by the Participant’s delivery
to the Company of written notice (the “Notice of Exercise of Option” attached
hereto as Exhibit A) setting forth the number of shares with respect to which
this Option is to be exercised, together with payment by cash or other means
acceptable to the Committee, including:


 
(i)
by tendering, either actually or by attestation, shares of Stock valued at Fair
Market Value as of the day of exercise;

 
 
(ii)
by irrevocably authorizing a third party, acceptable to the Committee, to sell
shares of Stock (or a sufficient portion of the shares) acquired upon exercise
of the Option and to remit to the Company a sufficient portion of the sale
proceeds to pay the entire exercise price and any tax withholding resulting from
such exercise;

 

 
(iii) 
by a net settlement of the Option, using a portion of the shares obtained
onexercise in payment of the exercise price of the Option;

 
 
(iv)
by personal, certified or cashier’s check, or

 
 
(v)
by other property deemed acceptable by the Committee; or

 

 
(vi) 
by any combination thereof.



8. 
Delivery of Shares.



Delivery of shares of Stock upon the exercise of this Option shall be subject to
the following:


 
2

--------------------------------------------------------------------------------

 


 
(i)
Delivery of shares of Stock shall comply with all applicable laws (including,
the requirements of the Securities Act), and the applicable requirements of any
securities exchange or similar entity.



 
(ii)
The issuance of shares of Stock pursuant to the exercise of this Option may be
effected on a non-certificated basis, to the extent not prohibited by applicable
law or the applicable rules of any stock exchange.



9. 
Change in Control.



 
(i)
In the event of Termination of Service as a Director following a Change in
Control, all Options held by the Participant shall become fully vested and
exercisable, subject to the expiration provisions otherwise applicable to the
Option.



 
(ii)
A “Change in Control” shall be deemed to have occurred as provided in Section
4.2 of the Plan.

 
10. 
Adjustment Provisions.

 
This Option, including the number of shares subject to the Option and the
exercise price, shall be adjusted upon the occurrence of the events specified
in, and in accordance with the provisions of, Section 3.3 of the Plan.
 
11. 
Termination of Option and Accelerated Vesting.

 
This Option shall terminate upon the Option’s expiration date, or earlier as
follows:
 
 
(i)
Death.  This Option shall vest and become exercisable in full in the event of
the Participant’s Termination of Service by reason of the Participant’s death
while this Option is unexercised.  This Option may thereafter be exercised by
the legal representative or legatee of the Participant for the remaining term of
the award, subject to termination on the expiration date of this Option, if
earlier.

 
 
(ii)
Disability.  This Option shall vest and become exercisable in full in the event
of the Participant’s Termination of Service by reason of Disability while this
Option is unexercised. This Option may thereafter be exercised for the remaining
term of the award, subject to termination on the Option’s expiration date, if
earlier.  Except to the extent prohibited by Code Section 409A, the Committee
shall have sole authority and discretion to determine whether the Participant’s
Service has been terminated by reason of Disability.



 
3

--------------------------------------------------------------------------------

 


 
(iii)
Retirement.  This Option shall vest and become exercisable in full in the event
of the Participant’s Termination of Service by reason of Retirement while this
Option is unexercised.  This Option may thereafter be exercised for the
remaining term of the award, subject to termination on the Option’s expiration
date, if earlier. For purposes of this Award, Retirement shall mean Termination
of Service as a Director on or after attaining age 72.

 
 
(iv)
Termination for Cause.  If the Participant’s Service has been terminated for
Cause, this Option shall immediately terminate and be of no further force and
effect.  The Board of Directors shall have sole authority and discretion to
determine whether the Participant’s Service has been terminated for Cause.

 
 
(v)
Other Termination.  If the Participant’s Service terminates for any reason other
than death, Disability, Retirement or for Cause, this Option may thereafter be
exercised, to the extent it was exercisable at the time of such termination, for
a period of the lesser of three months following termination or the remaining
term of the award.

 
12. 
Miscellaneous.

 
 
(i)
No Option shall confer upon the Participant any rights as a stockholder of the
Company prior to the date on which the individual fulfills all conditions for
receipt of such rights.

 
 
(ii)
This Agreement may not be amended or otherwise modified unless evidenced in
writing and signed by the Company and the Participant.

 
 
(iii)
Except as otherwise provided by the Committee, Options under the Plan are not
transferable other than by will or by the laws of descent and distribution or
pursuant to a qualified domestic relations order.  The Committee shall have the
discretion to permit the transfer of Options under the Plan; provided, however,
that such transfers shall be limited to Immediate Family Members of
Participants, trusts and partnerships established for the primary benefit of
such Immediate Family Members or to charitable organizations, and, provided,
further, that such transfers are not made for consideration to the Participant.

 
 
(iv)
This Option is subject to all laws, regulations and orders of any governmental
authority which may be applicable thereto and, notwithstanding any of the
provisions hereof, the Participant agrees that he will not exercise the Option
granted hereby nor will the Company be obligated to issue any shares of stock
hereunder if the exercise thereof or the issuance of such shares, as the case
may be, would constitute a violation by the Participant or the Company of any
such law, regulation or order or any provision thereof.

 
 
(v)
The granting of this Option does not confer upon the Participant any right to be
retained in the Service of the Company or any subsidiary.

 
[Signature Page Follows]


 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this instrument to be executed in its
name and on its behalf as of the date of grant of this Option set forth above.
 

 
NORTHWEST BANCSHARES, INC.
       
By:
 

 
PARTICIPANT’S ACCEPTANCE
 
The undersigned hereby accepts the foregoing Option and agrees to the terms and
conditions hereof, including the terms and provisions of the 2011 Equity
Incentive Plan.  The undersigned hereby acknowledges receipt of a copy of the
Company’s 2011 Equity Incentive Plan.
 

 
Participant
       

 

 
5

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
NOTICE OF EXERCISE OF OPTION
(BY OUTSIDE DIRECTORS)


I hereby exercise the stock option (the “Option”) granted to me by Northwest
Bancshares, Inc. (the “Company”) or its affiliate, subject to all the terms and
provisions set forth in the Stock Option Agreement (the “Agreement”) and the
Northwest Bancshares, Inc. 2011 Equity Incentive Plan (the “Plan”) referred to
therein, and notify you of my desire to purchase __________________ shares of
common stock of the Company (“Common Stock”) for a purchase price of $_________
per share.
 
Enclosed please find (check one):
 
 
___
Cash, personal, certified or cashier’s check in the sum of $_______, in
full/partial payment of the purchase price.

 
 
___
Stock of the Company with a fair market value of $______ in full/partial payment
of the purchase price.*

 
 
___
My check in the sum of $_______ and stock of the Company with a fair market
value of $______, in full/partial payment of the purchase price.*

 
 
___
Please sell ______ shares from my Option shares through a broker in full/partial
payment of the purchase price.

 
I understand that after this exercise, ____________ shares of Common Stock
remain subject to the Option, subject to all terms and provisions set forth in
the Agreement and the Plan.
 
I hereby represent that it is my intention to acquire these shares for the
following purpose:
 

 
___ 
investment

 
___ 
resale or distribution



Please note: if your intention is to resell (or distribute within the meaning of
Section 2(11) of the Securities Act of 1933) the shares you acquire through this
Option exercise, the Company or transfer agent may require an opinion of counsel
that such resale or distribution would not violate the Securities Act of 1933
prior to your exercise of such Option.
 
 
 .
 
 
Date
 
Participant’s signature
 



*           If I elect to exercise by exchanging shares I already own, I will
constructively return shares that I already own to purchase the new option
shares.  If my shares are in certificate form, I must attach a separate
statement indicating the certificate number of the shares I am treating as
having exchanged.  If the shares are held in “street name” by a registered
broker, I must provide the Company with a notarized statement attesting to the
number of shares owned that will be treated as having been exchanged.  I will
keep the shares that I already own and treat them as if they are shares acquired
by the option exercise.  In addition, I will receive additional shares equal to
the difference between the shares I constructively exchange and the total new
option shares that I acquire.


 
6

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
ACKNOWLEDGMENT OF RECEIPT OF SHARES
 
I hereby acknowledge the delivery to me by Northwest Bancshares, Inc. (the
“Company”) or its affiliate on _____________________________, of stock
certificates for ____________________ shares of common stock of the Company
purchased by me pursuant to the terms and conditions of the Stock Option
Agreement and the Northwest Bancshares, Inc. 2011 Equity Incentive Plan, as
applicable, which shares were transferred to me on the Company’s stock record
books on ____________________.
 
Date:
         
Participant’s signature

 

 
7

--------------------------------------------------------------------------------

 
 